DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.
Status of claims
Claims 1, 2 and 7-15 are amended, wherein claim 1 is an independent claim. Claims 1-16 are currently examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites "... an enclosed silicon melt… a melt-solidification operating level at which level remaining silicon melt is solidified following operation… the melt-solidification operating level … the melt-solidification operating level is solidified …", which is not disclosed in the specification as originally filed. Claims 2-16 are rejected because they depend on claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The recited in claim 1 “…an enclosed silicon melt… a melt-solidification operating level at which level remaining silicon melt is solidified following operation…” constitutes an indefinite subject matter. It is not clear what “an enclosed silicon melt… a melt-solidification operating level at which level remaining silicon melt is solidified following operation…” means. Therefore, the metes and bounds of claim 1 are not readily ascertainable. For examining purpose, it is assumed that “an enclosed silicon melt” is “a silicon melt in a crucible”, “a melt-solidification operating level at which level remaining silicon melt is solidified following operation…” is “a remaining silicon melt is solidified”. Clarification and/or correction are/is required. Claims 2-16 are rejected because they depend on claim 1.
Allowable Subject Matter
Claims 1-16 would be allowable if rewritten to overcome the rejection(s), under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. No new matter should be introduced into claims.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record Holder et al (US 20060016389 A1) teaches a crucible-supporting pedestal, but does not teach, disclose or reasonably suggest that  “a contact area between the opening edge and the plurality of divided graphite members is provided at a position higher than the melt-solidification operating level such that a force, which is applied to the plurality of divided graphite members by an expansion of remaining silicon melt when the silicon melt at the melt-solidification operating level is solidified, is applied to a position lower than the contact area” as recited in claim 1. Claims 2-16 would be allowable because of their dependency from claim 1.
Response to Arguments
Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive, because the arguments do not apply to the new ground rejection provided above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714